Citation Nr: 1143997	
Decision Date: 12/01/11    Archive Date: 12/14/11	

DOCKET NO.  08-26 126A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a chronic left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel
INTRODUCTION

The Veteran had active service from September 1962 to December 1965.  His awards and badges include the Combat Infantryman's Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the VARO in Hartford, Connecticut, that denied entitlement to the benefit sought.  


FINDING OF FACT

Any current left knee disability is not related to active service.  Arthritis was first shown years after separation from service.


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by service and arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2011).  The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The VCAA and its implementing regulations provide that VA is to notify a claimant and his representative of any information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and his representative of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103.

These notice requirements apply to all five elements of a service connection claim. They are:  1) Veteran status; 2) existence of a disability; 3) a connection between service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).

In this case, the RO provided the Veteran with VCAA notice on the claim by a letter dated in March 2007.  The content of the letter reflects compliance with pertinent regulatory provisions and case law, noted above.  

Therein, the RO acknowledged the Veteran's claim, notified him of the evidence needed to substantiate the claim, identified the type of evidence that would best do so, notified him of VA's duty to assist and indicated that it was developing his claim pursuant to that duty.  The RO also provided the Veteran all necessary information on disability ratings and effective dates.  The RO noted that it would make reasonable efforts to assist the Veteran in obtaining all other outstanding evidence provided he identify the sources thereof.  The RO also noted that, ultimately, it was the Veteran's responsibility to ensure VA's receipt of all pertinent evidence.  VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.

VA made reasonable efforts to identify and obtain relevant records in support of the claim.  38 U.S.C.A. § 5103A.  The RO associated with the claims file all available VA medical records.  The RO also offered the Veteran a VA examination, during which the examiner addressed the etiology of the Veteran's left knee disability.  Further, the Veteran had the opportunity to provide testimony on his own behalf at a hearing with a Decision Review Officer at the Hartford RO in November 2007.  A transcript of the proceedings is of record and has been reviewed.  

Pertinent Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be competent and credible evidence of :1) a current disability; 2) inservice incurrence or aggravation of a disease or injury; and 3) a nexus between the inservice disease or injury and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, a legal concept focusing on whether testimony may be heard and considered, and credibility, a factual determination focusing on the probative value of the evidence).

Subsequent manifestations of a chronic disease in service, however remote, are to be service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

To establish continuity after discharge, the evidence must demonstrate the following:  1) Condition "noted" during service; 2) post service continuity of the same symptomatology; and 3) medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Id. at 498 (holding that, on the question of whether a Veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).

Service connection may be presumed for certain chronic conditions, including arthritis, if a Veteran served continuously for 90 (ninety) days or more during a period of war or during peacetime service after December 31, 1946, and the condition manifested to a degree of 10 percent or more within one year of date of discharge.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Factual Background and Analysis

The Board notes that it has reviewed all the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (holding that the VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will provide a summary of the relevant evidence where appropriate.  The analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.

In this case, post service medical documents, including VA treatment records dating from 2006 and the report of VA examination conducted in August 2008, confirm that the Veteran currently has degenerative changes of the left knee.  The question is whether this condition is related to his active service, or manifested to a compensable degree within a year following discharge from active service.  

The service treatment records document that the Veteran had difficulties with the left knee.  In March 1963 he was hospitalized at a service department facility with chief complaint of swelling and pain of the left knee.  It was noted he had injured his left knee four days prior to admission when he jumped from a tower during parachute training.  At the time of discharge from hospitalization in March 1963 he was given a diagnosis of acute, traumatic synovitis of the left knee.  He was placed on temporary profile status.  

In late April 1963 the knee was described as okay for now and as "asymptomatic."  The Veteran desired to return to his airborne unit.  

On one occasion in April 1964 it was stated that in the year since the effusion of the knee, it had locked about two times a month on him.  He was always able to straighten it out eventually.  For the past week he had had some pain and swelling.  Examination showed mild diffusion and some synovial thickening.  The knee was stable in all directions.  The impression was probable torn meniscus.  The knee was wrapped with an Ace wrap for one week and he was to be followed for further symptoms.

However, at the time of separation examination in September 1965, in his report of medical history, notation was made that the Veteran had sustained a leg injury in jump school, but the Veteran denied having had or currently having any problems with the left lower extremity.  Clinical evaluation at that time revealed the lower extremities were normal.  The Veteran was deemed qualified for release from active duty.  There were no restrictions on his physical profile.  

The post service medical evidence of record dates from 2005.  It was noted at the time of an outpatient visit in October 2006 that the Veteran had a chief complaint of left knee pain.  X-ray studies showed degenerative joint disease of the knee.  Notation was made that the Veteran had had an old injury involving the knee while in service.  As for duration of the chief complaint of pain, it was stated it had been "worse over the past year."  

At the time of a VA rheumatology outpatient visit in February 2007, the Veteran complained of worsening knee pain for the past 2 to 3 years.  It was noted that he had sustained a left knee injury in service.  The service records were reviewed from 1963.  It was remarked the Veteran's symptoms "began to be felt again over the past year..."  

The Veteran was accorded a joints examination by VA in August 2008.  Specific reference was made to the service treatment records, to include the separation examination.  It was stated that following separation, the Veteran was "next seen" in 2006 at the VA Medical Center in West Haven, Connecticut, for left knee pain.  The Veteran gave a history of the inservice injury and indicated that "his symptoms returned during the past year."  Notation was made that during a November 2007 hearing, the Veteran testified that he got over the initial injury, but continued to have minor issues with the knee over the years and it had gotten worse during the past couple years.  It was remarked that, while in service, the Veteran stated that after his return to duty after injuring the left knee in jump school, the knee was fine and he was able to perform his job as an Infantry paratrooper.  He stated he had about 30 jumps after the injury and did not recall any significant problems with the knee.  He related that, following discharge, he was employed as a supervisor for 20 years and spent the last 20 years as a supervisor in a shipping warehouse.  For the past 12 years he was employed as a working supervisor, and had to lift as much as 75 pounds, but noted that prior to that he did not perform any lifting.  He went on to say that about two years previously he suddenly began walking with a limp and had pain in the knee.  He remarked that prior to his visit to VA in 2006, he "has not seen any providers for the left knee from the time of his discharge until recently."  The Veteran also related that five years previously he was capable of performing activities "all day for fishing.  With golf, used to be able to carry the bag for 18 holes; states he no longer carries the bad (sic) and will now take a cart."  The examiner continued the diagnosis of degenerative changes of the knee.  The examiner remarked that the Veteran had a history of remote left knee injury in 1963 with no evidence of treatment or medical evaluation for the left knee for 40 years until 2006.  The examiner stated there was a current diagnosis of degenerative changes of the medial patellofemoral joint by X-ray.  The examiner noted that, "it is more likely by Veteran's history that current degenerative changes are related to advancing age and employment which includes lifting heavy boxes daily for past 12 years, and less likely to remote military injury."  

The Veteran's assertions represent the only evidence of record linking his current left knee disability to his active service.  He is competent to report and describe knee pain he had in service.  However, he does not possess a recognized degree of medical knowledge to diagnose arthritis and to link arthritis of the left knee to his active service, including the accident when he sustained the traumatic effusion to the left knee following the parachute jump.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (a lay person is not competent to offer an opinion regarding a medical question when that question may not be resolved through lay observation).  While he is competent to report his complaints of pain, allegedly since service, this report is not deemed credible.  The service treatment records reveal no continued complaints at separation, and the extremities were normal.  This would indicate that there was an acute trauma in service that resolved.  There is then no reported complaint or treatment until 2006.  This is years post-service, and following a long history of employment, apparently without complaints.  It is not deemed credible that had the knee periodically bothered him during the post-service years that he would not have sought some treatment.  Thus, his reports of continued occasional pain since service separation are not deemed credible.

There is no credible evidence in this case relating the Veteran's arthritis of the left knee to active service or establishing that arthritis manifested to a compensable degree within a year following service discharge.  The Veteran's assertions at the RO hearing regarding continuity of symptoms of knee problems since service are inconsistent and not supported by the clinical evidence.  The Board notes that the record shows at the time of a 2006 outpatient visit, the Veteran indicated his left knee had only begun to bother him over the past year or so.  Again, at the time of VA examination in March 2008, the Veteran stated that symptoms of left knee difficulties began to be felt again in 2006, a time many years following service discharge.  At the time of the VA joints examination in August 2008, the Veteran reported that it was only about two years ago that he began walking with a limp and experiencing pain in the knee.  

Additionally, the Board notes that the Veteran has not submitted a medical opinion refuting that of the VA examiner noted above.  That examiner stated that she had access to the entire claims file and she referred to specific pieces of evidence, including the Veteran's service treatment records, before rendering her opinion that the current degenerative changes of the left knee were more related to advancing age and the nature of the Veteran's employment in the post service years than to the remote military injury sustained many years earlier.  The Board finds this opinion both competent and credible and persuasive.  Inasmuch as there is no competent evidence establishing that the Veteran's current degenerative changes of the left knee are related to active service, the Board concludes that the current left knee disability was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  

With regard to the representative's assertion that VA instructed the examiner at the time of the August 2008 examination to opine as to whether there was at least a 50 percent probability or greater likelihood that current left knee disability was related to the inservice injury of the knee "prejudiced the appellant," the Board notes that this is the equipoise standard of 38 U.S.C.A. § 5107(b).  That provision provides that, where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.  The Board also notes the Veteran has not claimed the onset of the injury to the knee during a combat situation.  As such, the relaxed evidentiary burden pursuant to 38 U.S.C.A. § 1154(b) does not apply.  

In sum, inasmuch as there is no credible evidence relating the Veteran's currently diagnosed degenerative changes of the left knee to his active service, the Board concludes that such condition was not incurred in or aggravated by such service, and may not be presumed to have been incurred therein.  


ORDER

Service connection for a chronic left knee disability is denied.  


	                        ____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


